PERRY, District Judge.
 This cause came on to be heard on respondent’s motion to dismiss this action. This Court has carefully examined and ' considered the petition, amendment thereto, said motion to dismiss, and extensive briefs of counsel. Respondent’s contention that this Court lacks jurisdiction over the respondent is overruled on the authority of United States v. Tuteur, 7 Cir., 215 F.2d 415, which case counsel for the respondent has neglected to cite to this Court, although he participated in the arguments before the Court of Appeals. Respondent’s contention that this action is barred by the doctrine of res judicata, and his various arguments in support of his claim that Section 340(a), 8 U.S. C.A. § 1451(a), is unconstitutional are overruled. The claim of the respondent that paragraph 17 of . the petition should be stricken on the ground that illegal procurement has been eliminated as a ground for denaturalization is overruled. It is the view of this Court that illegal procurement as a ground for denaturalization was saved by Section 405 (a) of the Immigration and Nationality Act of 1952, 8 U.S.C.A. § 1101 note. Contention of respondent that the following clause in paragraph 11 of the petition: “April 12, 1930, Chicago, Illinois, conspiracy discharged” and sub-paragraph (f) of paragraph 17 of the petition should be stricken has been considered by this Court and is sustained. All other contentions of the respondent are overruled.
Ordered—
1. That the clause “April 12, 1930, Chicago, Illinois, conspiracy discharged” in paragraph 11 of the petition be and it is hereby stricken.
2. That sub-paragraph (f) of paragraph 17 of the petition be and it is hereby stricken.
*5203. That in all other respects the respondent’s motion to dismiss be and it is hereby overruled.
4. That respondent file an appropriate pleading to the remaining allegations of the petition within twenty (20) days.